Name: Council Decision (EU) 2015/904 of 17 December 2014 on the signing and provisional application, on behalf of the European Union, of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, on a Framework Agreement between the European Union and the People's Democratic Republic of Algeria on the general principles for the participation of the People's Democratic Republic of Algeria in Union programmes
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  Africa;  economic policy;  European construction;  European Union law
 Date Published: 2015-06-13

 13.6.2015 EN Official Journal of the European Union L 148/1 COUNCIL DECISION (EU) 2015/904 of 17 December 2014 on the signing and provisional application, on behalf of the European Union, of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, on a Framework Agreement between the European Union and the People's Democratic Republic of Algeria on the general principles for the participation of the People's Democratic Republic of Algeria in Union programmes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212 in conjunction with Article 218(5) and (7) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 18 June 2007, the Council authorised the Commission to negotiate a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part (1), on a Framework Agreement between the European Union and the People's Democratic Republic of Algeria on the general principles for the participation of the People's Democratic Republic of Algeria in Union programmes (the Protocol). (2) The negotiations have been concluded. (3) The objective of the Protocol is to lay down the financial and technical rules enabling the People's Democratic Republic of Algeria to participate in certain Union programmes. The horizontal framework established by the Protocol constitutes an economic, financial and technical cooperation measure which allows for access to assistance, in particular financial assistance, to be provided by the Union pursuant to the Union programmes. This framework applies only to those Union programmes for which the relevant constitutive legal acts provide for the possibility of the participation of the People's Democratic Republic of Algeria. The signing and provisional application of the Protocol therefore does not entail the exercise of powers, under the various sectoral policies pursued by the programmes, which are exercised when establishing the programmes. (4) The Protocol should be signed on behalf of the Union and applied on a provisional basis, subject to the completion of the procedures necessary for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, on a Framework Agreement between the European Union and the People's Democratic Republic of Algeria on the general principles for the participation of the People's Democratic Republic of Algeria in Union programmes is hereby authorised, subject to its conclusion. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied on a provisional basis from the date of its signature (2), pending the completion of the procedures necessary for its conclusion. Article 4 The Commission is authorised to determine, on behalf of the Union, the specific terms and conditions applicable to the participation of the People's Democratic Republic of Algeria in any given Union programme, including the financial contribution payable. The Commission will keep the relevant Council working party informed. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 17 December 2014. For the Council The President G. L. GALLETTI (1) OJ L 265, 10.10.2005, p. 2. (2) The date of signing the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.